OPINION — AG — **** INSURANCE LAWS — EFFECTIVE DATE OF CHANGE **** THE EFFECTIVE DATE OF HOUSE BILL 1210 IS SEPTEMBER 9, 1971, THAT NINETY DAYS AFTER THE SINE DIE ADJOURNMENT OF THE FIRST SESSION, THIRTY THIRD LEGISLATURE. THE EFFECT OF HOUSE BILL 1210 IS TO NOT AMEND THE EXISTING ISSUED CONTRACTS OF INSURANCE TO COMPLY WITH THE PROVISIONS OF THE ACT. THE PROVISIONS OF THE ACT ARE TO BECOME EFFECTIVE AS TO THOSE ENUMERATED ACCIDENT AND HEALTH POLICIES WHICH ARE RENEWED OR ISSUED FOR DELIVERY IN OKLAHOMA AFTER THE EFFECTIVE DATE OF THE ACT, THAT BEING SEPTEMBER 9, 1971. ANY SAID POLICIES WHICH ARE RENEWED OR ISSUED FOR DELIVERY IN OKLAHOMA AFTER THAT DATE WOULD COME WITHIN THE PROVISIONS OF THE ACT. CITE: ARTICLE V, SECTION 58 (MIKE MARTIN)